                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

 RUSSELL GAITHER,

                Plaintiff,                                CIVIL ACTION NO.: 6:20-cv-4

        v.

 BOBBIT,

                Defendant.

                                           ORDER

       After a careful, de novo review of the entire record, the undersigned concurs with the

Magistrate Judge’s Report and Recommendation, (doc. 8). Plaintiff filed objections to the Report

and Recommendation, (doc. 10-1).

       The Court finds Plaintiff’s objections unavailing. Accordingly, the Court OVERRULES

Plaintiff’s objections and ADOPTS the Magistrate Judge’s Report and Recommendation as the

opinion of the Court. The Court DENIES Plaintiff’s request to proceed in forma pauperis, (doc.

no. 2), DISMISSES without prejudice the above-captioned case, DIRECTS the Clerk of Court

to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Plaintiff leave

to appeal in forma pauperis. If Plaintiff wishes to proceed with the claims raised in this lawsuit,

he must initiate a new lawsuit, which would require submission of a new complaint. See Dupree

v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002) (per curiam).

       SO ORDERED, this 13th day of March, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
